DETAILED ACTION
This action is in response the communications filed on 02/04/2021 in which claims 1 and 19 are amended, and claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang ("Real-time Video Recommendation Exploration") in view of Uhrich (US 20170142462 A1).
In regard to claims 1 and 19, Huang teaches: A method for training a machine learning model to recommend a (Huang, p.36 left col. "To fulfill the aforementioned goals, we propose a real-time top-N video recommendation system.We develop a real time MF based CF algorithm, with an online updating strategy… We present how to implement the model scalably on Storm [30], a distributed real-time computation system for processing streams of data... By providing accurate real time recommendation services for users, it demonstrates its superiority in performance.")
generating training data for the machine learning model, wherein generating the training data comprises: (Huang, p. 37 right col. "Matrix Factorization models map both users and items to a joint latent factor space of dimensionality f, so that user-item interactions are modeled as inner products in that space. The goal of MF is to uncover the latent factors that can explain observed ratings."; p. 38 left col. "Given a training dataset consisting of tuples in the form <user, item, rating>, SGDperforms several passes through the dataset until some stopping criteria is met..."; e.g. training data: <x1, y1, r11> <x1, y2, r12> <x2, y1, r21> <x2, y2, r22>)
user\item
y1
y2
y3
y4
 x1
r11
r12


x2


r23
r24

 
(e.g.: (y1, y2) are historical items, (y3, y4) currently live items, (r11, r12, r23, r24) are known)
generating first training input, the first training input comprising one or more previously presented (Huang, p. 37 right col. "Specifically, each user u is associated with a vector xu ∈ Rf , and each item i is associated with a vector yi ∈ Rf . For a given item i, the elements of yi measure the extent to which the item belongs to those factors... To learn the factor vectors (xu and yi), the training is performed by minimizing the regularized squared error on the set of known ratings... where D is the set of user-item pairs for which rui is known, i.e., the training set..."; "p. 39 left col. "To produce accurate recommendations at present, the model should adapt to current historical data, but this leads to its insensitivity to the new user actions, which may decrease its performance in the future. An efficient real-time MF model must take both aspects into consideration."; p. 40 left col. "Specifically, example seed videos may be... historical videos a user interacted with (watched, liked) before in other scenarios where the user is not watching any videos."; historical data <user, item> [first training input] comprising historical videos (y1, y2) [previously presented media items] and the corresponding users (x1) [users of a first plurality of user clusters])
generating second training input, the second training input comprising one or more currently presented (Huang, p. 38 right col. "we propose a real-time MF algorithm with adjustable online updating strategy based on SGD."; p. 39 left col. "Second, new user actions should have influence on the model in real-time, i.e., the model should quickly adapt to the new user actions... The updating algorithm is shown in Algorithm 1... For new users or new items, we first initialize their vectors before the updating operation. We employ a distributed memory based key-value storage to store the xu and yi vectors, as we will illustrate in Section 5.1. Thus new users and items can be easily added."; p. 40 left col. "Specifically, example seed videos may be the video user currently watching in the aforementioned situation or ..."; The training data further comprising new users and new items in real-time. Currently being watched items/videos (y3, y4) are currently presented media items, and new users (x2) are users of a second plurality of user clusters)
generating a first target output for the first training input and the second training input, (see below, a currently being watched videos in the final recommendations and whether the user chose to watch the recommended video are a target output)
wherein the first target output identifies the (Huang, p. 39 right col. "The procedure from receiving user recommendation request to generating real-time video recommendation is shown in Figure 1, where real-time denotes that the delay is generally in mill-seconds... Final recommendations are generated by ranking these candidate videos according to the predicted preferences."; a currently being watched video in the final recommendations (y4 may be the recommended video ) is the media item)
an indication of whether the user is to consume the (Huang, p. 38 right col., 3.2 Implicit Feedback Solution "To train the MF model, we need rui values that indicate the preferences of user u for video i... Simply speaking, a user u’s interaction with video i (wui > 0) leads to an indication that u likes i (rui = 1). On the other hand, if u never interacts with i, we believe no preference (rui = 0)."; whether the user chose to view the recommended video: r14; the value of r14 was generated from the implicit feedback)
providing the training data to train the machine learning model on (Huang p. 38 left col. "Given a training dataset consisting of tuples in the form <user, item, rating>, SGD performs several passes through the dataset until some stopping criteria is met...")
(i) a set of training inputs comprising the first training input and the second training input and the second training input, and (Huang p. 37 right col. "the training is performed by minimizing the regularized squared error on the set of known ratings... where D is the set of user-item pairs for which rui is known, i.e., the training set..."; "p. 39 left col. "To produce accurate recommendations at present, historical data, but this leads to its insensitivity to the new user actions, which may decrease its performance in the future. An efficient real-time MF model must take both aspects into consideration."; a MF model is trained on both historical data (historical video and the user) and new user data (currently being watched video by the new user))
(ii) a set of target outputs comprising the first target output. (Huang p. 39 left col. "Every user action will affect the model in real-time, and influence the recommendation results immediately."; every user action r14 on the recommended video y4 is used to train/retrain the model)
Huang fails to teach, but Uhrich teaches: live-stream media items (Urch., [0010] "Systems, methods, apparatuses, and computer-readable media are provided for generating and providing personalized dynamic live content feeds."; [0038] "In some embodiments, at least one type of content provided by the service includes 'live content' such as 'live' television content, 'live' audio or video streams, 'live' radio, etc.")  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang to incorporate the teachings of Uhrich by including live stream media items. Doing so would take into account past user-consumption analytics to sort through what content is currently airing and dynamically and intelligently provide recommended content. (Urch., [0010] "Embodiments can optimize the viewing experience in systems utilizing live content by taking into account past user-consumption analytics to sort through what content is currently airing and dynamically and intelligently provide recommended content to the user only when such content exists that the user is likely to be interested in.") 
In regard to claim 5, Huang teaches: The method of claim 1, wherein the first training input comprises a first user cluster of the first plurality of user clusters that consumed a first previously presented cluster. (Huang, p. 37 right col. "Specifically, each user u is associated with a vector xu ∈ Rf , and each item i is associated with a vector yi ∈ Rf . For a given item i, the elements of yi measure the extent to which the item belongs to those factors... To learn the factor vectors (xu and yi), the training is performed by minimizing the regularized squared error on the set of known ratings... where D is the set of user-item pairs for which rui is known, i.e., the training set..."; "p. 39 left col. "To produce accurate recommendations at present, the model should adapt to current historical data, but this leads to its insensitivity to the new user actions, which may decrease its performance in the future. An efficient real-time MF model must take both aspects into consideration."; p. 40 left col. "Specifically, example seed videos may be... historical videos a user interacted with (watched, liked) before in other scenarios where the user is not watching any videos."; historical data <user, item> [first training input] comprising historical videos (y1, y2)  [previously presented media items] and the corresponding users (x1) [a first user cluster of a first plurality of user clusters])
Huang fails to teach, but Uhrich teaches: live-stream media items (Urch., [0010] "Systems, methods, apparatuses, and computer-readable media are provided for generating and providing personalized dynamic live content feeds."; [0038] "In some embodiments, at least one type of content provided by the service includes 'live content' such as 'live' television content, 'live' audio or video streams, 'live' radio, etc.")  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang to incorporate the teachings of Uhrich by including live stream media items. Doing so would take into account past user-consumption analytics to sort through what content is currently airing and dynamically and intelligently provide recommended content.
In regard to claim 8, Huang teaches: The method of claim 1, further comprising: (Huang, p. 42 "Data Sets: We collect data from Tencent Video in one week, and reserve users who have more than 50 actions and videos with more than 50 related actions. We take the data of first six days as training data the last day as test data set."; Every operation in this claim is using the data sets form test data set. )
receiving an indication of a user access by the user to the content sharing platform; (Huang, p. 40 left col. Figure 1 "Recommendation request"; p. 39 right col. "The procedure from receiving user recommendation request to generating real-time video recommendation is shown in Figure 1…")
generating, by the machine learning model, a test output that identifies a test (Huang, p. 39 right col. "Final recommendations are generated by ranking these candidate videos according to the predicted preferences."; a currently being watched video (y8 may be the recommended video ) in the final recommendations is a test media item)
Test user\item
y5
y6
y7
y8
 x3
r35
r36


x4


r47
r48

(e.g.: (y5, y6) are historical items, (y7, y8) currently live items)
a level of confidence the user is to consume the test (Huang, p. 38 right col. "To train the MF model, we need rui values that indicate the preferences of user u for video i."; rui value (r^38 or r38) is a level of confidence whether the user chose to watch the recommended video)
providing a recommendation of the test (Huang, p. 39 right col. "Final recommendations are generated by ranking these candidate videos according to the predicted preferences."; a currently being watched video (y8) in the final recommendations is a test media item)
receiving an indication of consumption of the test (Huang, p. 38 right col. "Actually, the majority of the abundant data are implicit feedback, i.e., user behaviors that indirectly reflect user opinions. Since we can only guess users’ whether the user chose to view the recommended video y8)
responsive to the indication of consumption of the test (Huang p. 39 left col. "Every user action will affect the model in real-time, and influence the recommendation results immediately."; every user action r38 and w38 on the recommended video y8 is used to train/retrain the model)
Huang fails to teach, but Uhrich teaches: live-stream media items (Urch., [0010] "Systems, methods, apparatuses, and computer-readable media are provided for generating and providing personalized dynamic live content feeds."; [0038] "In some embodiments, at least one type of content provided by the service includes 'live content' such as 'live' television content, 'live' audio or video streams, 'live' radio, etc.")  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang to incorporate the teachings of Uhrich by including live stream media items. Doing so would take into account past user-consumption analytics to sort through what content is currently airing and dynamically and intelligently provide recommended content.
In regard to claim 9, Huang teaches: The method of claim 1, wherein the machine learning model is configured to process a new user access by a new user to the content sharing platform and (Huang, p. 38 right col. "we propose a real-time MF algorithm with adjustable online updating strategy based on SGD."; p. 39 left col. "Second, new user actions should have influence on the model in real-time, i.e., the model should quickly adapt to the new user actions... The updating algorithm is shown in Algorithm 1... For new users or new items, we first initialize their vectors before the updating operation. We employ a distributed memory based key-value storage to store the xu and yi vectors, as we will illustrate in Section 5.1. Thus new users and items can be easily added."; p. 40 left col. "Specifically, The training data further comprising new users and new items in real-time. Currently being watched items/videos are currently presented media items, and new users are users of a second plurality of user clusters)
generate one or more outputs indicating (i) a current (Huang, p. 39 right col. "Final recommendations are generated by ranking these candidate videos according to the predicted preferences."; a currently being watched video in the final recommendations is a current media item)
(ii) a level of confidence the new user is to consume the current (Huang, p. 38 right col. "To train the MF model, we need rui values that indicate the preferences of user u for video i."; rui value is a level of confidence whether the user chose to watch the recommended video)
Huang fails to teach, but Uhrich teaches: live-stream media items (Urch., [0010] "Systems, methods, apparatuses, and computer-readable media are provided for generating and providing personalized dynamic live content feeds."; [0038] "In some embodiments, at least one type of content provided by the service includes 'live content' such as 'live' television content, 'live' audio or video streams, 'live' radio, etc.")  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang to incorporate the teachings of Uhrich by including live stream media items. Doing so would take into account past user-consumption analytics to sort through what content is currently airing and dynamically and intelligently provide recommended content.
In regard to claims 10 and 17, Huang teaches: A method, comprising: (Huang, p. 44, left col., 6.2 Online Testing "In this section, we show the practical performance of our recommendation system deployed in Tencent Video. The recommendation happens in two scenarios, as shown in Figure 6. The Every steps in the claims 10-12 are steps in the practical performance.)
receiving an indication of a user access by a user to a content sharing platform; (Huang, p. 40 left col. Figure 1 "Recommendation request"; p. 39 right col. "The procedure from receiving user recommendation request to generating real-time video recommendation is shown in Figure 1…")
responsive to receiving the indication of the user access, providing to a trained machine learning model first input comprising contextual information associated with the user access to the content sharing platform, (Huang, p. 40 right col., 4.2.3 Time Factor "To track the real-time changing trends in video recommendation, we add time factor [contextual information] into videos’ similarity computation. We hold the view that the similarity between video pairs is time-sensitive and will descend as time goes on without new relevant user actions support... To be specific, the similarity of video pairs decreases as their update time goes far away from the current time. The update time refers to the time of the latest user action that touches off the similarity computation (similarity of video i and j will be updated only when new user action relating to i or j happens).
second input comprising user information associated with the user access, and (Huang, p. 41 right col, 5.2.2 Demographic Training, "Another optimization we utilized is demographic training, i.e., we run the recommendation algorithm within the aforementioned demographic user groups [user information]. To be specific, there will be a video vector yi for each demographic group, and the similarity between video pairs is computed within the demographic group.")
third input comprising (Huang, p. 38 right col. "we propose a real-time MF algorithm with adjustable online updating strategy based on SGD."; p. 39 left col. "Second, new user actions should new users or new items, we first initialize their vectors before the updating operation. We employ a distributed memory based key-value storage to store the xu and yi vectors, as we will illustrate in Section 5.1. Thus new users and items can be easily added."; p. 40 left col. "Specifically, example seed videos may be the video user currently watching in the aforementioned situation or ..."; The training data further comprising new users and new items in real-time. Currently being watched items/videos are media items, and new users are a first plurality of user clusters)
obtaining, from the trained machine learning model, one or more outputs identifying (i) a plurality of (Huang, p. 39 right col. "Final recommendations are generated by ranking these candidate videos according to the predicted preferences."; a currently being watched video in the final recommendations is a media item)
(ii) a level of confidence the user is to consume a respective (Huang, p. 38 right col. "To train the MF model, we need rui values that indicate the preferences of user u for video i."; "we extend the prediction of rating rui as follows: r^ui"; rui (or r^ui) value is a level of confidence whether the user chose to watch the recommended video)
Huang fails to teach, but Uhrich teaches: live-stream media items (Urch., [0010] "Systems, methods, apparatuses, and computer-readable media are provided for generating and providing personalized dynamic live content feeds."; [0038] "In some embodiments, at least one type of content provided by the service includes 'live content' such as 'live' television content, 'live' audio or video streams, 'live' radio, etc.")  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang to incorporate the teachings of Uhrich by including live 
In regard to claims 11 and 18, Huang teaches: The method of claim 10, further comprising: providing a recommendation for one or more of the plurality of (Huang, p. 39 right col. "Final recommendations are generated by ranking these candidate videos according to the predicted preferences."; "the influence of user actions with high confidence levels is increased, which are more likely to represent users’ true preferences")
Huang fails to teach, but Uhrich teaches: live-stream media items (Urch., [0010] "Systems, methods, apparatuses, and computer-readable media are provided for generating and providing personalized dynamic live content feeds."; [0038] "In some embodiments, at least one type of content provided by the service includes 'live content' such as 'live' television content, 'live' audio or video streams, 'live' radio, etc.")  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang to incorporate the teachings of Uhrich by including live stream media items. Doing so would take into account past user-consumption analytics to sort through what content is currently airing and dynamically and intelligently provide recommended content.
In regard to claim 12, Huang teaches: The method of claim 11, where providing the recommendation for the one or more of the plurality of plurality of (Huang, "To fulfill the aforementioned goals, we propose a real-time top-N video recommendation system. We develop a real time MF based CF algorithm, with an online updating strategy... To produce top-N recommendations in real-time, we build similar video tables to select high-quality candidate videos for recommendation, which record the most relevant videos for each video."; top-N corresponds to the threshold level)
Huang fails to teach, but Uhrich teaches: live-stream media items (Urch., [0010] "Systems, methods, apparatuses, and computer-readable media are provided for generating and providing personalized dynamic live content feeds."; [0038] "In some embodiments, at least one type of content provided by the service includes 'live content' such as 'live' television content, 'live' audio or video streams, 'live' radio, etc.")  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang to incorporate the teachings of Uhrich by including live stream media items. Doing so would take into account past user-consumption analytics to sort through what content is currently airing and dynamically and intelligently provide recommended content.
In regard to claim 13, Huang teaches: The method of claim 10, wherein the trained machine learning model has been trained using a first training input comprising one or more previously presented (Huang, p. 37 right col. "Specifically, each user u is associated with a vector xu ∈ Rf , and each item i is associated with a vector yi ∈ Rf . For a given item i, the elements of yi measure the extent to which the item belongs to those factors... To learn the factor vectors (xu and yi), the training is performed by minimizing the regularized squared error on the set of known ratings... where D is the set of user-item pairs for which rui is known, i.e., the training set..."; "p. 39 left col. "To produce accurate recommendations at present, the model should adapt to current historical data, but this leads to its insensitivity to the new user actions, which may decrease its performance in the future. historical data <user, item> [first training input] comprising historical videos (y1, y2) [previously presented media items] and the corresponding users (x1) [users of a second plurality of user clusters])
Huang fails to teach, but Uhrich teaches: live-stream media items (Urch., [0010] "Systems, methods, apparatuses, and computer-readable media are provided for generating and providing personalized dynamic live content feeds."; [0038] "In some embodiments, at least one type of content provided by the service includes 'live content' such as 'live' television content, 'live' audio or video streams, 'live' radio, etc.")  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang to incorporate the teachings of Uhrich by including live stream media items. Doing so would take into account past user-consumption analytics to sort through what content is currently airing and dynamically and intelligently provide recommended content.
In regard to claim 14, Huang teaches: The method of claim 13, wherein the first training input identifies a first user cluster of the second plurality of user clusters that consumed a first previously presented (Huang, p. 37 right col. "Specifically, each user u is associated with a vector xu ∈ Rf , and each item i is associated with a vector yi ∈ Rf . For a given item i, the elements of yi measure the extent to which the item belongs to those factors... To learn the factor vectors (xu and yi), the training is performed by minimizing the regularized squared error on the set of known ratings... where D is the set of user-item pairs for which rui is known, i.e., the training set..."; "p. 39 left col. "To produce accurate recommendations at present, the model should adapt to current historical data, but this leads to its insensitivity to the new user actions, which may decrease its performance in the future. An efficient real-time MF model must 
Huang fails to teach, but Uhrich teaches: live-stream media items (Urch., [0010] "Systems, methods, apparatuses, and computer-readable media are provided for generating and providing personalized dynamic live content feeds."; [0038] "In some embodiments, at least one type of content provided by the service includes 'live content' such as 'live' television content, 'live' audio or video streams, 'live' radio, etc.")  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang to incorporate the teachings of Uhrich by including live stream media items. Doing so would take into account past user-consumption analytics to sort through what content is currently airing and dynamically and intelligently provide recommended content.
Claims 2-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Uhrich in further view of Horvitz (US 7644427 B1).
In regard to claims 2 and 20, Huang and Uhrich teach: … generating fourth training input, the fourth training input comprising second contextual information associated with user accesses by the users of the second plurality of user clusters to that are consuming the one or more currently presented (Huang, p. 40 right col., 4.2.3 Time Factor "To track the real-time changing trends in video recommendation, we add time factor [second contextual information] into videos’ similarity computation. We hold the view that the similarity between video pairs is time-sensitive and will descend as time goes on without new relevant user actions support... To be specific, the similarity of video pairs decreases as their update time goes far new user action relating to i or j happens)
live-stream media items (Urch., [0010] "Systems, methods, apparatuses, and computer-readable media are provided for generating and providing personalized dynamic live content feeds."; [0038] "In some embodiments, at least one type of content provided by the service includes 'live content' such as 'live' television content, 'live' audio or video streams, 'live' radio, etc.")  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang to incorporate the teachings of Uhrich by including live stream media items. Doing so would take into account past user-consumption analytics to sort through what content is currently airing and dynamically and intelligently provide recommended content.
Huang and Uhruch fail to teach, but Horvitz teaches: The method of claim 1, wherein generating the training data further comprises: generating third training input, the third training input comprising first contextual information associated with user accesses by the users of the first plurality of user clusters that consumed the one or more previously presented (Horvitz, "Title selections are time stamped with different time segments by event type (e.g., title). The log data is annotated with distinctions about the time of the day that a system user [first contextual information associated with user accesses]has viewed the information. For example, a day can be segmented into early morning, mid-morning, afternoon, late afternoon, early evening, evening, late night…" — Col. 5 lines 40-45; previously presented media items correspond to (y1, y2) in claim 1; contextual information corresponds to the time information such as time stamps)
wherein the set of training inputs comprises the first, the second, (taught by Huang in claim 1) the third, and the fourth training input. (taught by Horvitz and Huang as addressed above)

In regard to claim 3, Huang, Uhrich and Horvitz teach: The method of claim 1, wherein generating the training data further comprises:
generating fifth training input, the fifth training input comprising first user information associated with the users of the first plurality of user clusters that consumed the one or more previously presented (Horvitz , "… Collaborative filtering systems predict preferences of a user based on known attributes of the user as well as known attributes of other users. For example, a preference of a user may be whether they would like to watch a particular television show, while an attribute of the user may include their age, gender and income… Some collaborative filtering systems employ clustering algorithms to determine users whose preferences seem to be similar." — Col. 1 line 58 - Col. 2 line 7; previously presented media items correspond to (y1, y2) in claim 1; user information corresponds to user’s age gender and income)
generating sixth training input, the sixth training input comprising second user information associated with the users of the second plurality of user clusters that are consuming the one or more currently presented (Huang, p. 41 right col, 5.2.2 Demographic Training, "Another optimization we utilized is demographic training, i.e., we run the recommendation algorithm within the aforementioned demographic user groups [second user information]. To be specific, there will be a video vector yi for each demographic group, and the similarity between video pairs is computed within the demographic group.")
live-stream media items (Urch., [0010] "Systems, methods, apparatuses, and computer-readable media are provided for generating and providing personalized dynamic live content feeds."; [0038] "In some embodiments, at least one type of content provided by the service includes 'live content' such as 'live' television content, 'live' audio or video streams, 'live' radio, etc.")  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang to incorporate the teachings of Uhrich by including live stream media items. Doing so would take into account past user-consumption analytics to sort through what content is currently airing and dynamically and intelligently provide recommended content.
wherein the set of training inputs comprises the first, the second, (taught by Huang in claim 1) the fifth, and the sixth training input. (taught by Huang and Horvitz as addressed above)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang and Uhrich to incorporate the teachings of Horvitz by including time segments and user groups. Doing so would provide improved probability predictions that a user or group of users will want to review content based on a user's or a household's viewing habits.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Uhrich in further view of Buczak (WO 03/079688).
In regard to claim 4, Huang and Uhrich fail to teach, but Buczak teaches: The method of claim 1, wherein each training input of the set of training inputs is mapped to the target output in the set of target outputs. ("the disclosed neural network recommendation tool fuses a plurality of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang and Uhrich to incorporate the teachings of Buczak by including Radial Basis Function neural network. Doing so would make the method perform best on the cross-validation data set (Buczak — Abstract).
Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Uhrich in further view of Hamaker (US 8301692 B1).
In regard to claim 6, Huang and Uhrich fail to teach, but Hamaker teaches: The method of claim 1, wherein the first training input comprises a second user cluster of the first plurality of user clusters that consumed a second previously presented ("The media being consumed by the user population 102 may be media items retrieved electronically from a remote source, as represented by media site 108… The media items may be any type or format of digital content, including, for example… digital video (e.g., movies, television, short clips, etc.), images (e.g., art, photographs, etc.), and multi-media content… while the user 104(N) is able to download videos from the site 108 …" — Col. 2 lines 57-67; "… the user 104(N) is able to download videos from the site 108 and play it on the entertainment system 106(N)." — Col 3. lines 7-9; a second previously presented media items (based on spec. [0060] an archived live-stream media item) corresponds to digital videos such as television or short clips that can be downloaded/retrieved from another source; first training input comprising users that consumed television or short clips that can be downloaded/retrieved)
live-stream media items (Urch., [0010] "Systems, methods, apparatuses, and computer-readable media are provided for generating and providing personalized dynamic live content feeds."; 'live content' such as 'live' television content, 'live' audio or video streams, 'live' radio, etc.")  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang to incorporate the teachings of Uhrich by including live stream media items. Doing so would take into account past user-consumption analytics to sort through what content is currently airing and dynamically and intelligently provide recommended content.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang and Uhrich to incorporate the teachings of Hamaker by including users accessing digital videos. Doing so would include recommendations for new media items, or other goods/services based on choices of similar users (Hamaker — Abstract lines 10-12).
In regard to claim 7, Huang, Uhrich and Hamaker teach: The method The method of claim 1, wherein the first training input comprises a third user cluster of the first plurality of user clusters that consumed different previously presented (" Similarities are discovered among different users with respect to their media experiences and other behaviors, such as taste in media items (e.g., books, music, movies, magazines, art, etc.), browsing behavior, purchase decisions, and online shopping habits, and usage history.  The similarities are determined in part by substantially real-time comparison of individual users with a set of predetermined user-based clusters formed from the experiences and behaviors of sample users.  Users from a population may then be identified based on similarity metrics." — Abstract lines 1-10; a different previously presented media items corresponds to similar media items; first training input comprising users that consumed different media items that are categorized as similar items)
live-stream media items (Urch., [0010] "Systems, methods, apparatuses, and computer-readable media are provided for generating and providing personalized dynamic live content feeds."; [0038] "In some embodiments, at least one type of content provided by the service includes 'live content' such as 'live' television content, 'live' audio or video streams, 'live' radio, etc.")  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang to incorporate the teachings of Uhrich by including live stream media items. Doing so would take into account past user-consumption analytics to sort through what content is currently airing and dynamically and intelligently provide recommended content.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang and Uhrich to incorporate the teachings of Hamaker by including similar users. Doing so would include recommendations for new media items, or other goods/services based on choices of similar users (Hamaker — Abstract lines 10-12).
In regard to claim 15, Huang, Uhrich and Hamaker teach: The method of claim 13, wherein the first training input identifies a second user cluster of the second plurality of user clusters that consumed a second previously presented ("The media being consumed by the user population 102 may be media items retrieved electronically from a remote source, as represented by media site 108… The media items may be any type or format of digital content, including, for example… digital video (e.g., movies, television, short clips, etc.), images (e.g., art, photographs, etc.), and multi-media content… while the user 104(N) is able to download videos from the site 108 …" — Col. 2 lines 57-67; "… the user 104(N) is able to download videos from the site 108 and play it on the entertainment system 106(N)." — Col 3. lines 7-9; a second previously presented media items (based on spec. [0060] an archived live-stream media item) corresponds to digital videos such as television or short clips that can be downloaded/retrieved from another source; first training input comprising users that consumed television or short clips that can be downloaded/retrieved)
live-stream media items (Urch., [0010] "Systems, methods, apparatuses, and computer-readable media are provided for generating and providing personalized dynamic live content feeds."; [0038] "In some embodiments, at least one type of content provided by the service includes 'live content' such as 'live' television content, 'live' audio or video streams, 'live' radio, etc.")  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang to incorporate the teachings of Uhrich by including live stream media items. Doing so would take into account past user-consumption analytics to sort through what content is currently airing and dynamically and intelligently provide recommended content.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang and Uhrich to incorporate the teachings of Hamaker by including users accessing digital videos. Doing so would include recommendations for new media items, or other goods/services based on choices of similar users (Hamaker — Abstract lines 10-12).
In regard to claim 16, Huang, Uhrich and Hamaker teach: The method of claim 13, wherein the first training input identifies a third user cluster of the second plurality of user clusters that consumed different previously presented (" Similarities are discovered among different users with respect to their media experiences and other behaviors, such as taste in media items (e.g., books, music, movies, magazines, art, etc.), browsing behavior, purchase decisions, and online shopping habits, and usage history.  The similarities are determined in part by substantially real-time comparison of individual users with a set of predetermined user-based clusters formed from the experiences and behaviors of sample users.  Users from a population may then be identified based on similarity metrics." — Abstract)
live-stream media items (Urch., [0010] "Systems, methods, apparatuses, and computer-readable media are provided for generating and providing personalized dynamic live content feeds."; [0038] "In some embodiments, at least one type of content provided by the service includes 'live content' such as 'live' television content, 'live' audio or video streams, 'live' radio, etc.")  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang to incorporate the teachings of Uhrich by including live stream media items. Doing so would take into account past user-consumption analytics to sort through what content is currently airing and dynamically and intelligently provide recommended content.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Huang and Uhrich to incorporate the teachings of Hamaker by including similar users. Doing so would include recommendations for new media items, or other goods/services based on choices of similar users (Hamaker — Abstract).
Response to Arguments
 Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive:
Applicant argues: (see p. 11 top, claim 1): “… (1) Recommendation generation is not the same as ‘generating second training input,’ as recited in claim 1 at least because recommendation generation is not part of Huang's training set. (2) Moreover, ‘several seed videos’ that ‘may be the video [that the] user [is] currently watching,’ as taught by Huang is not the same as ‘one or more currently presented live-stream media items that are currently being consumed by users of a second plurality of user clusters,’ as recited in claim 1.” 
Examiner respectfully disagrees: (1) Examiner does not cite “recommendation generation” to teach “generating second training input,” instead examiner cites “… seed videos may be the video user currently watching [currently presented live-stream media items]...” and those seed videos are the seed videos and then expand the set of their relevant videos to select some candidates. Afterwards, we get the user & video vectors computed by MF model [candidates including those seed videos are input to the model to get the vectors], and predict the preference of the user for these candidate videos [including seed videos] according to Equation 2.") Moreover, because Huang’s model is updated / trained in real-time with every user actions (user-item interactions, e.g. watching or clicking videos), the seed videos currently being watched are inputs to the model to update / train the model. Therefore, those seed videos are training input to the model and teach the claimed invention. (Huang, Huang, p. 36 "... Second, the model should be updated in real-time to capture users’ instant interests in very short delay (in seconds)...  " • We develop a real-time MF based CF algorithm with an adjustable online updating strategy that takes the real-world implicit feedback into consideration..."; p. 39 left col. "Every user action will affect the model in real-time, and influence the recommendation results immediately.")
 (2) The citation in Huang (“the video user currently watching”) seems to teach the user currently watching is a singular user, however, an ordinary skill person in the art would know an on-line live-stream platform such as YouTube or Tencent (Huang’s system) include millions of users, including multiple users that is currently watching their live-stream videos respectively. “The user” in the citation means “for each user in the multiple users” that their actions with the video being currently watched are used to update / train the model / matrix in real-time. Therefore, those multiple users teach the claimed invention. See more citations in Huang teaching this feature: (Huang, p. 36 "... Second, the model should be updated in real-time to capture users’ instant interests in very short delay (in seconds)..."; p. 38 right col. "First of all, our real-time video recommendation system requires a model that is able to capture users’ recent activities and affect the recommendation results in real-time."; p. 39 left col. "Every user action will affect the model in real-time, and influence the recommendation results users’ recent activities. Instead, we compute new recommendations for users in real-time for each user request") 
Applicant argues: (see p. 11 bottom, claim 1): “Matrix factorization (MF) that uses ‘a training dataset consisting of tuples in the form’ includes training set input but does not include ‘target output’ much less ‘target output [that] identifies the live-stream media item and whether the user is to consume the live-stream media item,’ as recited in claim 1. Moreover, Matrix factorization (MF) does not ‘provid[e] the training data to train the machine learning model… (ii) a set of target outputs comprising the first target output," as recited in claim 1.” 
Examiner respectfully disagrees: As explained in the previous Office Action, currently being watched videos in the final recommendations and whether the user chose to watch the recommended video are a target output. Because the recommendations are generated from videos being currently watching [second training input] and historical videos [first training input], therefore the recommendations are the target outputs. Moreover, because the model is updated / trained in real-time, those recommendations / the videos displayed to users [target outputs] and users’ interaction (i.e. implicit feedback, e.g. clicking to watch, time period viewed by users, etc.) with those videos are used to update the model for incremental training to reflect recent users’ activities. (Huang, p. 38 left col. "The Impress action represents video i is displayed to user u. And the Play action refers to that user u begins to watch a video i, while the PlayTime action reports the time period of video i viewed by user u."; p. 39 left col. "we propose an adjustable incremental SGD algorithm that can update the MF model in real-time to different extents for different user actions. We leverage the confidence levels of user actions in last section and reflect the difference of user actions in the updating strategy for incremental training... ") Therefore, currently being watched videos in the recommendations [target outputs]
Applicant argues: (see p. 12 bottom, claim 10): “Updating the MF model so that ‘new users and items can be easily added,’ a taught by Huang does not teach or suggest ‘providing to a trained machine learning model ... third input comprising live-stream media items that are live streamed concurrent with the user access and that are currently being consumed by users of a first plurality of user clusters on the content sharing platform,’ as recited in claim 1. Updating the MF model so that ‘new users and items can be easily added,’ a taught by Huang is input training data and not input for real-time video recommendation generation.” 
Examiner respectfully disagrees: As explained in the previous Office Action, section 6.2 Online Testing in Huang is used to teach every step in the claims 10-12. (Huang, p. 44, left col., 6.2 Online Testing "In this section, we show the practical performance [a trained machine learning model] of our recommendation system deployed in Tencent Video. The recommendation happens in two scenarios, as shown in Figure 6. The recommendations in Figure 6(b) are occurred when a user is watching a video [e.g. live-stream media items], where we recommend similar videos of the current watching one.") Because claims 10-12 recite providing data to a trained model, Examiner uses “the practical performance of our recommendation system deployed in Tencent Video” to teach “a trained machine learning model.” Moreover, because Huang’s recommendation system is a real-time system with online updating strategy, after the trained model deployed, it continues to capture user-item interactions including new users, new items, videos currently being watched by users, or any other user-item interactions. Those data are updated in real-time to the online system, which is a trained model. Therefore, those information are also the input to the real-time recommendation system, and teach the claimed invention.
Applicant argues: (see p. 13 top, claim 10): “… providing a real-time video recommendation by selecting ‘several seed videos’ that ‘may be the video [that the] user [is] currently watching,’ as taught by Huang does not teach or suggest the above emphasized feature of claim 10 at least because ‘the 
Examiner respectfully disagrees: The citation in Huang (“the video user currently watching”) seems to teach the user currently watching is a singular user, however, an ordinary skill person in the art would know an on-line live-stream platform such as YouTube or Tencent (Huang’s system) include millions of users, including multiple users that is currently watching their live-stream videos respectively. “The user” in the citation means “for each user in the multiple users” that their actions with the video being currently watched are used to update / train the model / matrix in real-time. Therefore, those multiple users teach the claimed invention. See more citations in Huang teaching this feature: (Huang, p. 36 "... Second, the model should be updated in real-time to capture users’ instant interests in very short delay (in seconds)..."; p. 38 right col. "First of all, our real-time video recommendation system requires a model that is able to capture users’ recent activities and affect the recommendation results in real-time."; p. 39 left col. "Every user action will affect the model in real-time, and influence the recommendation results immediately."; p. 39 right col. "… pre-computed recommendations cannot reflect users’ recent activities. Instead, we compute new recommendations for users in real-time for each user request")
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122